COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00408-CR


JESSE ELIJAH WILLIAMS                                                   APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1358729D

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

      Appellant Jesse Elijah Williams attempts to appeal his conviction for theft

of property under $1,500. The trial court’s certification states that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See Tex. R. App. P.

25.2(a)(2). On October 6, 2014 and October 23, 2014, we notified Williams that

the appeal would be dismissed pursuant to the trial court’s certification unless he


      1
       See Tex. R. App. P. 47.4.
or any party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. See Tex. R. App. P. 25.2(d), 44.3. We have not received

a response.    Therefore, in accordance with the trial court’s certification, we

dismiss this appeal. See Tex. R. App. P. 43.2(f).



                                                    PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 5, 2015




                                        2